Case 1:19-cv-02293-CFC-SRF Document 85 Filed 07/15/21 Page 1 of 1 PagelD #: 1997

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

COGNIPOWER LLC, )
)

Plaintiff, )

)

V. ) Civ. No. 19-2293-CFC

)

FANTASIA TRADING LLC D/B/A_)
ANKERDIRECT and )
ANKER INNOVATIONS LIMITED, )
)

Defendants. )

ORDER

At Wilmington this 15" day of July, 2021, Plaintiff having withdrawn their
opposition to Defendants’ Motion to Stay Pending IPR;

IT IS ORDERED that the motion (D.I. 77) is granted and the above-
captioned case is stayed and administratively closed until further order of the
court. The parties shall promptly notify the court when the IPR proceedings have
been resolved so that the cases may be reopened and other appropriate action may
be taken.

Kx C2

Chief Judge
